DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 09/28/2021.  Claims 1-9, 11-19, and 21-25 remain pending in the application. Claims 1 and 11 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-13, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2017 /0346894 Al, published on 11/30/2017), hereinafter ZHANG in view of Indiran et al. (US 2007/0157101 A1, published on 07/05/2007), hereinafter Indiran, FOK et al. (US 2015/0126175 A1, published on 05/07/2015), hereinafter FOK, and Depelteau (US 2006/0242264 A1, published on 10/26/2006), hereinafter Depelteau.

Independent Claims 1 and 11
ZHANG discloses a method of transferring files or objects between a virtualized desktop infrastructure (VDI) client (ZHANG, 110 in Figures 1-2: VDI client) running on a client device and a remote desktop running on a remote virtual machine (VM) (ZHANG, 155 in Figures 1-2: virtual machine) (ZHANG, paragraphs [0012] and [0017]: techniques allowing for a user to copy and paste files between a VDI client and a remote agent running on virtual machine) (ZHANG; paragraphs [0014] and [0027]: users can log into VDI clients through a web browser and access remote desktops or remote applications running in one of virtual machines; a user logs into a remote desktop environment via a web browser for transferring files from a VDI client to a remote agent or vice versa), wherein the remote VM is connected to the VDI client through a network (ZHANG, 120/137 in Figure 1;paragraphs [0014]-[0015]: with VDI clients, users can access desktops running in a remote data center through network 120, from any location, using a general purpose computer and VDI system includes a connection broker 137 that manages connections between VDI clients and desktops running in virtual machines 155 or other platforms), the method comprising: 
receiving, at the client device, an input corresponding to a drag and drop operation to drag a file or a folder of the client device to a representation of  and drop the file or folder on the representation of  (ZHANG, Figure 2; paragraphs [0012], desktops, which may be running in remote virtual machines; panel 210 and file directory 240 are illustrated on a display 205 of VDI clients 110, wherein panel 210 can be utilized for dragging and dropping files 215 and file directory 240 can be utilized to view files stored locally on local storage 230 or remotely on storage system 160 associated with virtual machine 155; the user can drag files 215 (e.g., 215B located in file directory 240) from local storage 230 to panel 210 (representation of remote VM) for transferring the files to remote storage system 160 associated with virtual machine 155); 
wherein the input causes a first set of operations  (ZHANG, Figures 3 and 4; paragraphs [0028]-[0029], [0031]-[0035], and [0036]-[0039]:  in response to keyboard commands to copy/paste files or drag and drop files, a set of operations/steps taken by VID client are shown on the left side of figure; a set of operations/steps taken at remote agent are shown on right side of the figure; also, VDI client operating system redirect/transmit "file transfer" or clipboard command/event to remote VM operation system, e.g., from 310 to 320; NOTE: it is well known in the art that events/commands are always transmitted between operating system of two system first and then are passed down to proper children windows1);
based on the input, transferring one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a  channel (ZHANG, 310/320 in Figure 3 and 410/420 in Figure 4; paragraphs [0017], [0031], and [0037]: in response to drag and drop input, VDI client transmits a command with path of the file to copy file to remote agent via a virtual channel);
based on the input, sending an indication of a data  object location associated with the file or folder from the client device to the remote VM (ZHANG, 410/420 in Figure 4; paragraphs [0020]-[0021] and [0037]: based on keyboard commands to copy/paste files or drag and drop files, VDI client transmits the command and a file path, used to identify the location of the file to the web server, to remote agent via a virtual channel) (ZHENG, 310/320 in Figure 3; paragraphs [0031]-[0032]: a VDI client transmits a command to copy a file to a remote agent at step 310; remote agent receives the command to copy the file at step 320 ),  location (ZHANG, 420/430 in Figure 4; paragraphs [0038]: remote agent receives the command to copy the file and the path associated with the file from VDI client, then VDI client receives a command/feedback from remote agent to start transmitting the file from the VDI client 110 to the web server) (ZHENG, 330/340 in Figure 3; paragraphs [0032]-[0033]: upon receiving the command to copy the file, remote agent transmits a path, used to identify a location of the file to a web server, to VDI client at step 330, wherein the path can be transmitted to the VDI client via a virtual channel between remote agent and VDI client; VDI client receives the path associated with the file from remote agent at step 340); and 
based on the feedback, transferring the file or folder from the client device to  channel (ZHANG, 350-390 in Figure 3; 440/450 in Figure 4; paragraphs [0017]-[0019], [0021], [0027]-[0029], [0033]-[0035], and [0039]: in response to command/feedback to start transmitting the file, transmits the file between shared storage system 160 associated with virtual machine and VDI client via HTTP protocol rather than a virtual channel when bandwidth of the virtual channel is too limited to use for transferring files).
ZHANG further discloses a non-transitory computer-readable medium comprising instructions to be executed in a processor of a computer system, the instructions when executed in the processor cause the computer system to carry out a method (ZHANG, paragraph [0006]: a non-transitory computer-readable storage medium storing instructions that when executed by a computer system cause the computer system to transmit file between a virtual desktop client running on a client device to a remote virtual desktop agent on a server) as described above.
ZHANG fails to explicitly disclose to (1) drag a file or a folder of the client device to a representation of a desktop of the remote VM displayed at the client device and drop the file or folder on the representation of the desktop of the remote VM for transferring the file or folder from the client device to the desktop of the remote VM, wherein the input causes a first set of operations associated with the drag and drop operation to be performed at the client device and redirects an operating system event to the remote VM to perform a second set of operations associated with the drag and drop operation at the remote VM; (2) transfer one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; and transfer the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel; (3) based on the input, sending an indication of a data type associated with the file or folder from the client device to the remote VM,  wherein an empty data object is created on the remote VM based on the data type; receiving, at the client device, feedback from the remote VM based on the empty data object.
Indiran teaches a system and a method for transferring data from one computing device to another computing device (Indiran, paragraph [0001]), wherein drag a file or a folder of the client device to a representation of a desktop of the remote VM displayed at the client device and drop the file or folder on the representation of the desktop of the remote VM for transferring the file or folder from the client device to the desktop of the remote VM (Indiran, Figures 1-3 and 4A-B; paragraphs [0006]-[0007], [0026], [0032], and [0037]-[0038]: the viewer computing device 110 (locally used by end user) is in communication with the host computing device 190 (located remotely) and provides access to the host computing device 190 through a window 244 displaying a representation of the screen display (e.g., desktop 336) of the host computing device 190 on the viewer computing device 110) (Indiran, Figures 5/6 and 8/9; paragraphs [0040], [0059], and [0028]: the end-user of the viewer 110 selects the folder 260 on the desktop 236 of the viewer 110, drags the folder 260 to the window 244, and drops the folder 260 onto the desktop 336 of the remote host 190 to transfer files/folders from the desktop 236 of the viewer 110 to the desktop 336 of the remote host 190),
wherein the input causes a first set of operations associated with the drag and drop operation to be performed at the client device and redirects an operating system event to the remote VM to perform a second set of operations associated with the drag and drop operation at the remote VM (Indiran, Figures 1-3 and 7A-B; paragraphs [0045]-[0056]: first set of operations performed at the viewer 110 (client device): registering (step 710) at least a portion of a window 244 displaying a representation of the screen display of the remote host 190 as a drop target; receiving (step 720) input indicating selection of a data stored by the viewer 110; receiving (step 760) input indicative that the selected data is dropped into the remote access window 244; the viewer software wraps (step 774) the selected data in a stream and transmits (step 776) the wrapped data the remote host 190 via the network 140; redirects an operating system event by transmitting (step 730) event information (e.g., DragEnter and Drop events) from the viewer 110 to the remote host 190 via the network 140; second set of operations performed at the host 190 (remote device): generating (step 740) a hidden window on the remote host 190 in response to the receiving the event information and registering (step 750) the hidden window as a pseudo source for the selected data with the remote host 190; in response to receiving the drop of the selected file occurred in the window 244, the remote host software 312 initiates a drag-and-drop transfer (step 770) on the remote host 190 by requesting the selected data from the hidden window (step 772)); and
based on the input, sending an indication of a data  associated with the file or folder from the client device to the remote VM (Indiran, 720/730 in Figure 7A; paragraphs [0045] and [0048]-[0049]: receiving (step 720) input indicating selection of a wherein an  indication of data  (Indiran, 740/750 in Figure 7A; paragraphs [0045] and [0050]-[0051]: generating/creating (step 740) a hidden window on the host in response to the receiving the event information and registering (step 750) the hidden window as a drop source, and the IDataObject provided by the viewer to the host is associated with the hidden window on the host).
ZHANG and Indiran are analogous art because they are from the same field of endeavor, a system and a method for transferring data from one computing device to another computing device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Indiran to ZHANG, dragging a file or a folder of the client device to a representation of a desktop of the remote VM displayed at the client device and dropping the file or folder on the representation of the desktop of the remote VM for transferring the file or folder from the client device to the desktop of the remote VM, wherein the input causes a first set of operations associated with the drag and drop operation to be performed at the client device and redirects an operating system event to the remote VM to perform a second set of operations associated with the drag and drop operation at the remote VM, and based on the input, sending an indication of a data associated with the file or folder from the client device to the remote VM, wherein an object is created on the remote VM based on the indication of the data.  Motivation for doing so would provide a more intuitive and quicker way to transfer data between local and remote computing devices and eliminates the need for additional user 
ZHANG in view of Indiran fails to explicitly disclose to (1) transfer one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; and transfer the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel; (2) based on the input, sending an indication of a data type associated with the file or folder from the client device to the remote VM,  wherein an empty data object is created on the remote VM based on the data type; receiving, at the client device, feedback from the remote VM based on the empty data object.
FOK teaches a system and a method for transferring data objects between a local machine and a remote machine (FOK, paragraph [0002]), wherein transfer one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; and transfer the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel (FOK, Figure 2; paragraphs [0038] and [0144]: the drag-and-drop signaling/message/command is exchanged between Drag Source 10 and DragTarget 12 via a first channel 20 (i.e., a dedicated channel for transmitting a drag-and-drop command/message/signaling), while the data objects are exchanged between Drop Source 14 and Drop Target 16 via a second channel 22 (i.e., a dedicated channel for data exchange/redirection) different from the first channel 20);
based on the input, sending an indication of a data type associated with the file or folder from the client device to the remote VM (FOK, 30 in Figure 3; location information of drag object/file/folder and its properties/attributes (e.g. a list of supported format/data type and a list of actions supported by the Drag Source 10) which can further enable automatic selection of application if no specific application is pointed by the pointing device) (FOK, 200-206 in Figure 8; 300/302 in Figure 9; paragraphs [0094]-[0095] and [0102]-[0103]: the client side of the remote application sends a drag-notification message (step 206) to the server side of the remote application, wherein the notification event includes the data object information/properties/attributes (list of available formats, name, author, supported actions, graphical representation of the selection, etc. ...) and a list of available data exchange protocol (e.g. FTP, RTF, and Trivial FTP); the drag target 12 (remote VM) receives the drag notification message sent by the drag source (client), the remote application identifies the objet, e.g., location, Id, characteristics/attributes …); and 
receiving, at the client device, feedback from the remote VM based on the  type. (FOK, 32/34 in Figure 3; paragraphs [0043]-[0044]: the DRAG-OBJECT-REFUSE 32 (feedback) is returned to the Drag Source 10 (client) in response to a DRAG-NOTIFICATION 30 (including a list of supported format/data type) if the DragTarget 12 cannot handle or refuse to handle (e.g., data type/format not supported) 
ZHANG in view of Indiran, and FOK are analogous art because they are from the same field of endeavor, a system and a method for transferring data objects between a local machine and a remote machine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of FOK to ZHANG in view of Indiran, transferring one or more commands corresponding to the drag and drop operation from the client device to the remote VM via a control message channel; transferring the file or folder from the client device to the remote VM via a client drive redirection channel that is different than the control message channel; based on the input, sending an indication of a data type associated with the file or folder from the client device to the remote VM, and receiving, at the client device, feedback from the remote VM based on the data type.  Motivation for doing so would enable new business models, new use cases and capabilities (FOK, 
ZHANG in view of Indiran and FOK fails to explicitly disclose wherein an empty data object is created on the remote VM based on the data type; receiving, at the client device, feedback from the remote VM based on the empty data object.
	Depelteau teaches systems and methods of methods of transferring data between the client and server (Depelteau, paragraph [0002]), wherein based on the input, sending an indication of a data type associated with the file or folder from the client device to the remote VM (Depelteau, Figure 1; 201 in Figure 2; 302 in Figure 3; ¶¶ [0011]-[0012] and [0014]-[0015]: client 102 has data stored on disk 132 that needs to be transferred for storage by server 104; in step 201, client 102 initiates a data write request by informing server 104 that the client has data to be written to a file maintained by server 104; in step 302, client 300 initiates a request to transfer data to server 301) (Depelteau, 402 in Figure 4; paragraphs [0033]-[0034]: a user of client 400 desires to transfer three files to server 401, designated File1, File2, and File3 (i.e., input for transferring one or more files from one system to another); the client proposal to transfer all three files is sent to the server, along with such attributes for each file (i.e., information describing the one or more files is first sent from the first computer system to the second computer system before the data is transferred) (NOTE: a single file or collection of files to be transferred can be considered as data type2), wherein these attributes (similar to properties in FOK which include data format/type) may include, for example, the file length/size and the location on a storage device of each of 
wherein an empty data object is created on the remote VM based on the data type (Depelteau, Figures 1-3; ¶¶ [0012] and [0015]: in step 202, server 104 creates a new empty file/data object on one of the networked storage devices 128, such as hard disk 134; server 301 responds to the request by indicating that a new empty file/data object has been created) (Depelteau, Figure 4; paragraphs [0034]-[0035]: server 401 processes the request to transfer these three files, and determines that an optimal performance could be obtained by transferring the files in the order of File2, followed by File1 and File3, respectively, which will optimize the data transfer by reducing the disk head seeking; in response to the file transfer request, based on file attributes sent by client 400, allocating data (i.e., creating an empty data object) comprised of the addresses on a storage area network device to which the data are to be transferred, and allocation data may also include a scatter gather list of the block as they are allocated on the disk; i.e., allocating data (or creating an empty data object) is based on data type (a single file or a collection of files) to be transferred) (Depelteau, 502 in Figures 5-6, paragraph [0039]: in step 502, server 104 instructs router 130 to create a new empty file and to carry-out the data transfer from the source file to the new empty file, which then becomes the destination file; a message created in step 502 includes one or more of the file attributes/properties (similar to properties in FOK which include data format/type) received from client 102; it is also well known in the art that in 3); 
receiving, at the client device, feedback from the remote VM based on the empty data object (Depelteau, Figures 1-3; ¶¶ [0012] and [0015]: in step 203, server 104 sends a message/feedback to client 102 informing client 102 that a file (i.e., empty file) has been created; server 301 responds to the request by indicating that a new empty file/data object has been created; i.e., informing the client 120 that a new empty file has been created for transferring file) (Depelteau, Figure 4; paragraphs [0034]-[0035]: in steps 403-408, server 401 instructs  client 400 to send the contents of File2, File1, and File3 in particular order (i.e., server 401 provides feedback to client 400 for the file transfer request in a particular order), and also the file transfer request (i.e., feedback) may include allocation data (or empty data object) to further improve the file transfer process; also, a reject feedback message similar to FOK can be provided to client 400 when data allocation is failed due to exhaust memory resources on the recipient system) (Depelteau, 601 in Figure 6; paragraph [0040]: in step 601, server 104 sends a confirmation message/feedback back to client 102 to inform client 102 that the new file has been created for transferring files).
ZHANG in view of Indiran and FOK, and Depelteau are analogous art because they are from the same field of endeavor, systems and methods of methods of transferring data between the client and serv.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Depelteau to ZHANG in view of Indiran and FOK, based on the .  Motivation for doing so would (1) result in an efficient utilization of available disk space; (2) i.

Claims 2 and 12
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further discloses based on the input, transferring the file or folder from the client device to the remote VM via the client drive redirection channel based on a determination that a size of the file or folder is above a threshold (ZHANG, paragraphs [0017]-[0018]: when the size of a file is above bandwidth limit of a virtual channel, the file is transferred via HTTP protocol).  

Claims 3 and 13
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further discloses based on a second input, transferring a second file or folder from the client device to the remote VM via the control message channel when a size of the file or folder is below a threshold (ZHANG, 

Claims 5 and 15
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, at the client device, a second input corresponding to a second drag and drop operation to drag a second file of the client device to a representation of an application executing on the remote VM displayed at the client device and drop the second file on the representation of the application; and based on the second input, transferring the second file from the client device to the application executing on the remote VM (ZHANG, paragraph [0025]: users can access virtual desktops or remote applications and utilize panel 210 as a type of clipboard for dragging and dropping files/objects) (Indiran, Figures 5/6 and 8/9; paragraphs [0040], [0059], and [0028]: the end-user of the viewer 110 selects the folder 260 on the desktop 236 of the viewer 110, drags the folder 260 to the window 244, and drops the folder 260 onto the desktop 336 of the remote host 190 to transfer files/folders from the desktop 236 of the viewer 110 to the desktop 336 of the remote host 190 or vice versa; the end-user of the viewer 110 selects the folder 360 in application window 346 within in the window 244 that provides access to the remote host 190, drags the folder 360 out of the window 244, and drops the folder 360 onto another application window 246 displayed on the desktop 236 of the viewer 110 to transfer files/folders from the application window 346 of the remote host 190 to the application window 246 of the 

Claims 6 and 16
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, at the client device, a second input corresponding to a second drag and drop operation to drag a second file of the remote VM from the representation of the desktop of the remote VM displayed at the client device to a desktop of the client device; and based on the second input, transferring the second file from the remote VM to the desktop of the client device (ZHANG, paragraph [0025]: users can access virtual desktops or remote applications and utilize panel 210 as a type of clipboard for dragging and dropping files/objects) (Indiran, Figures 5/6 and 8/9; paragraphs [0040], [0059], and [0028]: the end-user of the viewer 110 selects the folder 260 on the desktop 236 of the viewer 110, drags the folder 260 to the window 244, and drops the folder 260 onto the desktop 336 of the remote host 190 to transfer files/folders from the desktop 236 of the viewer 110 to the desktop 336 of the remote host 190 or vice versa4; the end-user of the viewer 110 selects the folder 360 in application window 346 within in the window 244 that provides access to the remote host 190, drags the folder 360 out of the window 244, and drops the folder 360 onto another application window 246 displayed on the desktop 236 of the viewer 

Claim 21
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claim 1 and further discloses wherein the input comprises a drag event (ZHANG, Figure 2; paragraph [0027]: user can drag one or more files 215 from file directory 240 into panel 210) (Indiran, Figures 5/6 and 8/9; paragraphs [0040], [0059], and [0028]: the end-user of the viewer 110 selects the folder 260 on the desktop 236 of the viewer 110, drags the folder 260 to the window 244, and drops the folder 260 onto the desktop 336 of the remote host 190 or vice versa ; the end-user of the viewer 110 selects the folder 360 in application window 346 within in the window 244 that provides access to the remote host 190, drags the folder 360 out of the window 244, and drops the folder 360 onto another application window 246 displayed on the desktop 236 of the viewer 110 or vice versa), wherein the first set of operations comprise sending a message indicative of the drag event from the client device to the remote desktop (Indiran, Figures 1-3 and 7A-B; paragraphs [0049] and [0053]: as the end-user drags the selected data into the window 244, a DragEnter occurs on the viewer 110; when the DragEnter event occurs on the viewer 110, the viewer software 212 signals the remote host machine 190 that the DragEnter event occurred; an indication that the drop of the selected file occurred in the window 244 is communicated to the remote host 190 via network 140), and wherein the second set of operations comprise simulating the drag event at the remote desktop (Indiran, Figures 1-3 and 7A-B; paragraphs [0049]-[0056]: 

Claim 22
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claim 1 and further discloses wherein the first set of operations comprise creating a drag and drop source object, a drag and drop data object, and a drag and drop target object at the client device (Indiran, Figures 1-3, 5, and 7A-B; paragraphs [0003], [0038], [0040], and [0047]: drop source object is to originate an object/file/folder that is the subject of a drag and drop operation (e.g., source window), which is generated5 in the client viewer 110 to facilitate OLE drag and drop operation, when an object/file/folder is dragged and dropped from a desktop window (drop source) 236 of the client viewer 110 to a window 244 (drop target) displayed on the client viewer 110 to and wherein the second set of operations comprise creating a corresponding drag and drop source object, a corresponding drag and drop data object, and a corresponding drag and drop target object at the remote desktop  (Indiran, 116 in Figure 1A; Figures 1-3, 5, and 7A-B; paragraphs [0003], [0040], and [0050]-[0051]: after receiving notification of the DragEnter event, he host software 312 instructs the operating system 308 to create (step 740) a hidden window on the remote host 190 and register the newly created window as a "drop source"; i.e., a "pseudo source" (a corresponding drag and drop source object) for providing data (e.g., IDataObject provided by the viewer 110 to the remote host 190 and associated with the hidden window; i.e., associated IDataObject is a corresponding drag and drop data object) to a drop target (e.g., desktop window 336 of the remote host 190); drop target object is to receive an object/file/folder that is the subject of a drag and drop operation (e.g., desired destination window), which is generated6 in remote host 190 to facilitate OLE drag and drop operation, when an object/file/folder is dragged and dropped from a desktop window (drop source) 236 of the client viewer 110 to a window 244 (drop target) displayed on the client viewer 110 to represent the desktop window 336 (corresponding drop target) of the host computing device 190).

Claim 23
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claim 1 and further discloses wherein the control message channel comprises a first virtual channel having a first bandwidth (ZHANG, 310/320 in Figure 3 and 410/420 in Figure 4; paragraphs [0031] and [0037]: VDI client transmits a command to copy file to remote agent via a virtual channel) (ZHANG, paragraph [0017]: the virtual channel is used to transfer data between VDI client 110 and virtual machine 155, but in some cases has bandwidth that is too limited to use for transferring files, especially particularly large files; i.e., the virtual channel having a low bandwidth which is improper for transferring large files)  and the client drive redirection channel comprises a second virtual channel having a second bandwidth higher than the first bandwidth (ZHANG, 380/390 in Figure3; 440/450 in Figure 4; paragraphs [0017]-[0018], [0028]-[0029], [0035], and [0039]: in response to drag and drop input, transmits the file between shared storage system 160 associated with virtual machine to VDI client via HTTP; i.e., HTTP is capable to transferring large files and thus having a higher bandwidth than the virtual channel for transferring commands and paths of files).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran, FOK, and Depelteau as applied to Claims 1 and 11 respectively above, and further in view of Gangadharan (US 2003/0132967 A1, published on 07/17/2003), hereinafter Gangadharan.

Claims 4 and 14
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further disclose sending data from the remote VM to the client device via the control message channel while the file or folder is transferred (ZHANG, 380 in Figure 3 and 440 in Figure 4; paragraphs [0037] and [0039]: web server transmits the file along the path from web server/remote agent to VDI Client; VDI client transmits HTTP POST command and file along the path to web server/remote agent, wherein the command and the file path are transmitted from VDI client to remote agent via a virtual channel) (FOK, Figure 2; paragraphs [0038], [0047], and [0144]: the drag-and-drop signaling (including completion of the drag-and-drop operation)  is exchanged between Drag Source 10 and DragTarget 12 via a first channel 20 (i.e., a dedicated channel for transmitting a drag-and-drop command/message/signaling), while the data objects are exchanged between Drop Source 14 and Drop Target 16 via a second channel 22 (i.e., a dedicated channel for data exchange/redirection) different from the first channel 20).
ZHANG in view of Indiran, FOK, and Depelteau is silent on sending progress data from remote to client while the file or folder is transferred.
Gangadharan teaches a system and a method related to file transfers between a web enabled device and a web server (Gangadharan, paragraph [0004]), wherein sending progress data from remote to client device while the file or folder is transferred (Gangadharan, Figure 5C; paragraph [0054]: the progress bar of the file transfer process is shown in progress bar 516 of Figure 5C while multiple files are transferred from a Web Server to a Web Enabled Device; i.e., progress data must be sent from the 
ZHANG in view of Indiran, FOK, and Depelteau, and Gangadharan are analogous art because they are from the same field of endeavor, a system and a method related to file transfers between a web enabled device and a web server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gangadharan to ZHANG in view of Indiran, FOK, and Depelteau, sending progress data from remote to client while file or folder is transferred.  Motivation for doing so would provide an indication to users for an estimated time to

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran, FOK, and Depelteau as applied to Claims 1 and 11 respectively above, and further in view of MASAMICHI (JP-2002118469 A, published on 04/19/2002), hereinafter MASAMICHI.

Claims 7 and 17
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein a format of the file or folder is detected during the drag and drop operation (ZHANG, paragraph [0020]-[0022]: when a user wants to copy a file from VDI client to virtual machine using drag and drop, as part of a POST request, an arbitrary amount of data of any type can be sent to remote agent in the body of the request message, wherein a header field in the 
ZHANG in view of Indiran, FOK, and Depelteau fails to explicitly disclose transferring the file or folder is blocked based on the format of the file or folder.  
MASAMICHI teaches a system and a method for transmitting and receiving data between a plurality of devices, wherein transferring the file or folder is blocked based on the format of the file or folder (MASAMICHI, ABSTRACT: a means for determining which format of information to be transmitted and a method of blocking each item of data to be transmitted in accordance with a corresponding format).
ZHANG in view of Indiran, FOK, and Depelteau, and MASAMICHI are analogous art because they are from the same field of endeavor, a system and a method for transmitting and receiving data between a pluralities of devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of MASAMICHI to ZHANG in view of Indiran, FOK, and Depelteau, transferring the file or folder is blocked based on the format of the file or folder.  Motivation for doing so would reduce transmission traffic and increase transmission speed by preventing to transmit unnecessary data (MASAMICHI, ABSTRACT and paragraph [0016]).

Claims 9 and 19
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further discloses data in each of the data formats are transferred from the client device to the remote VM (ZHANG, paragraph 
ZHANG in view of Indiran, FOK, and Depelteau fails to explicitly disclose wherein the file or folder comprises two or more data formats, and data in each of the data formats are transferred.
MASAMICHI teaches a system and a method for transmitting and receiving data between a plurality of devices, wherein the file or folder comprises two or more data formats, and data in each of the data formats are transferred (MASAMICHI, paragraph [0024]: a format database storing the number of bytes and data format of each item of a plurality of formats to be transmitted).
ZHANG in view of Indiran, FOK, and Depelteau, and MASAMICHI are analogous art because they are from the same field of endeavor, a system and a method for transmitting and receiving data between a pluralities of devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of MASAMICHI to ZHANG in view of Indiran, FOK, and Depelteau, wherein the file or folder comprises two or more data formats, and data in each of the data formats are transferred.  Motivation for doing so would allow different formats of data to be transmitted at the same time and enhance user experience.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran, FOK, and Depelteau as applied to Claims 1 and 11 respectively above, and further in view of Dong (US 2017/0126779 Al, published on 05/04/2017), hereinafter Dong.

Claims 8 and 18
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein transferring the file or folder from the client device to the remote VM comprises transferring a portion of the file or folder (ZHANG, paragraph [0024]: while the file transfer is in process and only partially complete, the browser can begin playing the file at VDI client 110).
ZHANG in view of Indiran, FOK, and Depelteau fails to explicitly disclose transferring a portion of the file or folder when a size of the file or folder is above a threshold.
  Dong teaches a system and a method for transferring files (Dong, paragraph [0001]), wherein transferring a portion of the file or folder when a size of the file or folder is above a threshold (Dong, paragraphs [0014]-[0018]: when the receiving server is to receive a transferred file greater than a threshold size, which is the amount of available memory in a receiving server, from a sending server, the raw chunk size engine determine a raw chunk size for transfer of the file based on the available memory of the receiving server and a memory usage ratio for the receiving; i.e., transferring a portion of file when the size of file is above the available memory in the receiving server).
.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Indiran, FOK, and Depelteau as applied to Claim 1 above, and further in view of Saul et al. (US 2007/0288599 A1, published on 12/13/2007), hereinafter Saul.

Claim 24
ZHANG in view of Indiran, FOK, and Depelteau discloses all the elements as stated in Claim 1 and further discloses wherein the first set of operations comprise: in response to receiving a drag event, creating a drag enter operation and sending a drag enter message to the remote VM (Indiran, Figures 1-3, 5, and 7A-B; paragraph [0049] and [0028]: as the end-user drags the selected data/file/folder into the window 244, a DragEnter occurs on the viewer 110; when the DragEnter event occurs on the viewer 110, the viewer software 212 signals the remote host machine 190 that the DragEnter event occurred), 

wherein the second set of operations comprise: in response to receiving the drag enter message, creating  (Indiran, Figures 1-3 and 7A-B; paragraphs [0049]-[0056]: after receiving notification of the DragEnter event, the remote host software 312 begins preparing for the drag-and-drop transfer; the remote host software 312 instructs the operating system 308 to create (step 740) a hidden window (i.e., detection window) on the remote host 190 and register the newly created window as a "drop source"; i.e., a "pseudo source" for providing data (e.g., IDataObject provided by the viewer 110 to the remote host) to a drop target; in response to receiving indication that the drop of the selected file occurred in the window 244, the remote host software 312 initiates a drag-and-drop transfer (step 770) on the remote host 190 by requesting the selected data from the hidden window to drop target; i.e., utilizing the hidden window as "pseudo source" to simulate drag and drop event from the hidden window to the target window (e.g., desktop) of the host 190), 

.
wherein the first set of operations comprise: creating a drag over operation and sending a drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention) to the remote VM, wherein the second set of operations comprise: in response to receiving the drag enter message, moving a detection window and simulating a mouse up action, in response to receiving the drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention), setting a cursor position on the representation of the desktop of the remote VM, sending the drag over message (corresponding to drag enter message 246 in FIG. 2A of the present invention) to a drag and drop target object at the remote VM, and generating an accept or reject message to instruct the client device as to whether the remote VM accepted the drag event.
Saul teaches a system and a method for transferring objects between local client and remote server (Saul, paragraph [0008]), wherein the first set of operations comprise: creating a drag over operation and sending a drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention) to the remote VM (Saul, Figures 1A-B; paragraphs [0072]-[0073]: while cursor 133 is being dragged over application window 112W, a DragOver method is called; during calls to DragOver the current mouse position, mouse button state, and keyboard state can be checked for changes; if changes are detected, the input handler for client component 106 sends an appropriate mouse move, mouse button up or down, or keyboard button up or down message to server component 116),
wherein the second set of operations comprise: in response to receiving the drag enter message, moving a detection window and simulating a mouse up action (Saul, Figures 1A-B; paragraphs [0065] and [0067]-[0073]: when cursor 134 is hovering over application window 112W, client component 106 can invoke a DragEnter method; client component 106 can send a START DRAG DROP message over virtual channel 121 (e.g., a clipboard virtual channel) to server component 116; when the START DRAG DROP message is received at server component 116,  proxy data object 136 is created and a window for server component 116 is created, given focus, and raised to the top of the Z-order (i.e., moving a detection window) so that input can be directed to server component 116 without significantly altering desktop window 123; i.e., server component 116 can catch mouse down/move/up event via the detection window to simulate mouse down/move/up action in remote desktop 113).
in response to receiving the drag over message (corresponding to move mouse message 244 in FIG. 2A of the present invention), setting a cursor position on the representation of the desktop of the remote VM  (Saul, Figures 1A-B, paragraphs [0073]-[0075]: server component 166 (the proxy drop source) can continually call a QueryContinueIDrag to inform the drop source (or proxy drop source) of the current keyboard and mouse state; based on this input, the drop source (or proxy drop source) can decide to continue with drag, cancel the drag, or allow a drop to take place; i.e., a cursor position on the representation of the desktop 113 of the remote VM must be set/updated according the current mouse state, e.g., mouse move/up indicating drag/drop), 
sending the drag over message (corresponding to drag enter message 246 in FIG. 2A of the present invention) to a drag and drop target object at the remote VM (Saul, paragraphs [0042]-[0045]: a proxy drop target can simulate functionality of an actual drop target to facilitate a drag and drop operation over a terminal server session; a proxy drop source can simulate functionality of an actual drop source to facilitate a drag and drop operation over a terminal server session; Figures 1A-B; paragraphs [0064]-[0065]: an act of client component 106 (proxy drop target) detecting that the desktop window cursor 133 has been moved from outside to within the bounds of an application window 112W/113 for a remoted application 112 (drop target); client component 106 (acting as a drop target proxy), can invoke DragEnter method; i.e., DragEnter message was sent to client component 106 (proxy drop target) in Computer System 101 as well as the remoted application 112 (drop target) 7 in computer system 111), and
generating an accept or reject message to instruct the client device as to whether the remote VM accepted the drag event (Saul, Figures 1A-B; paragraph [0066], [0076], and [0078]: through a DragEnter method, a target 112 (or proxy target 106) can indicate whether it will be able to accept a possible drop by updating the pdwDropEffect parameter; the resultant drop-effect is based in part on the formats supplied by the data object; the drop-effect of application 112 is sent from server component 116 (proxy drop source) to client component 106 (proxy drop target) over virtual channel 121 in an 
ZHANG in view of Indiran, FOK, and Depelteau, and Saul are analogous art because they are from the same field of endeavor, a system and a method for transferring objects between local client and remote server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Saul to ZHANG in view of Indiran, FOK, and Depelteau, wherein the first set of operations comprise: creating a drag over operation and sending a drag over message to the remote VM, wherein the second set of operations comprise: in response to receiving the drag enter message, moving a detection window and simulating a mouse up action, in response to receiving the drag over message, setting a cursor position on the representation of the desktop of the remote VM, sending the drag over message to a drag and drop target object at the remote VM, and generating an accept or reject message to instruct the client device as to whether the remote VM accepted the drag event.  Motivation for doing so would provide facilitate a drag and drop transfer between client and server by interacting/utilizing with a proxy drop source and proxy drop target (Saul, paragraph [0010]).

Claim 25
ZHANG in view of Indiran, FOK, Depelteau, and Saul discloses all the elements as stated in Claim 24 and further discloses wherein the first set of operations further comprise: determining that the accept or reject message includes an acceptance of the drag event (Saul, Figures 1A-B; paragraphs [0066], [0076], and [0078]: a target 112 (or proxy target 106) can indicate whether it will be able to accept a possible drop by updating the pdwDropEffect parameter; the resultant drop-effect is based in part on the formats supplied by the data object; the drop-effect of application 112 is sent from server component 116 (proxy drop source) to client component 106 (proxy drop target) over virtual channel 121 in an UPDATE DROP EFFECT message); 
in response to receiving a drop event, retrieving content of the file or folder from the client device (Saul, Figures 1A-B; 204 in Figure 2A; paragraph [0082]: when a drop occurs, a drop source 102 can initiate a drop operation to transfer object 126 to drop target 112); creating a drop message; and sending the drop message to the remote VM (Saul, Figures 1A-B; 205- 207 in Figure 2A; paragraphs [0083]-[0084]: generate a drop notification indicating that object 126 is to be transferred to drop target 112; client component 106 (proxy drop target) send the drop notification to server component 116 (proxy drop source) via virtual channel 121), 
wherein the second set of operations comprise: in response to receiving the drop message, sending a get data message to a drag and drop data object in the remote VM to retrieve the content of the file or folder from the drag and drop data object (Saul, Figures 1A-B and 208-215 in Figures 2A-2B; paragraphs [0087]-[0091]: in response to receiving a drop notification, server component 116 (proxy drop source) can forward the drop notification for object 126 to drop target 112; the drop target 112 can request object 126 from server component 116 (proxy drop source) via GetData call on a proxy data object 136; server component 116 (proxy drop source) can send the request for the data object 126 to client component 106 (proxy drop target); forwarding the request 

Response to Arguments
Applicant’s arguments filed on 09/08/2021 with respect to Claims 1 and 11 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example WO 2015/196798 A1 to CHE, published on 12/30/2005, Page 15, lines 20-25 and US 2007/0288599 A1 to Saul et al., published on 12/13/2007, paragraphs [0067]-[0068].
        2 See, for example US 2009/0030971 A1 to Trivedi et al., published on 01/29/2009, 432 in Figure 6B; paragraph [0104]-[0105].
        3 See, for example JP 3322196 B2 to KENICHIRO, published on 09/09/2002, paragraphs [0031], [0046], and [0054]-[0056] with Figures 6 and 10.
        4 See, for example screen captures of "Drag-n-Drop a File to/from a Remote PC" by Remote Utilities at https://www.youtube.com/watch?v=tZhLmUciym4, Oct 7, 2013.
        5 See, for example "OLE Drag and Drop Theory" to Wideman, article created on 06/26/1998, edit on 03/17/2005 in http://grahamwideman.com/gw/tech/Delphi/dragdrop/DragDropTheory.htm, Page 2, lines 5-7: “… the source app creates two objects: IDropSource object … and … IDataSource object”.
        6 See, for example "OLE Drag and Drop Theory" to Wideman, article created on 06/26/1998, edit on 03/17/2005 in http://grahamwideman.com/gw/tech/Delphi/dragdrop/DragDropTheory.htm, Page 1, line 8: “the target application must create an IDropTarget object”.
        7 See, for example "OLE Drag and Drop Theory" to Wideman, article created on 06/26/1998, edit on 03/17/2005 in http://grahamwideman.com/gw/tech/Delphi/dragdrop/DragDropTheory.htm, Page 2, lines 10-12: “… the user passes the cursor over the drop area on an application that has registered an IDropTarget object. When that happens, the system calls IDropTarget.DragEnter … The drop target must decide whether it's willing to accept a drop …”